THE THIRTEENTH COURT OF APPEALS

                                     13-17-00607-CV


                                        Seth Rivera
                                             v.
                                Baptist Foundation of Texas


                                     On Appeal from the
                      404th District Court of Cameron County, Texas
                            Trial Cause No. 2016-DCL-1387-G


                                       JUDGMENT

       This Court’s judgment issued on June 27, 2019, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

       We further order this decision certified below for observance.

January 9, 2020